Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered October 18, 1984, convicting him of attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disapprove of several of the remarks made by the prosecutor during his summation which tended to denigrate the defense counsel’s trial tactics (see, People v Clark, 64 AD2d 669). Nevertheless, we conclude that the prosecutor’s remarks were not sufficiently prejudicial to deprive the defendant of a fair trial. Mangano, J. P., Kunzeman, Kooper and Spatt, JJ., concur.